By the court, Leonard, Justice.
The ordinance referred to cannot operate against the provisions of the statute in relation to county charges.
Where funds are not in the county treasury to meet expenses necessarily.incurred by a county officer, they must *78be provided for, after having been audited and allowed, in the next tax levy.
The want of funds is no reason why the board should not audit such an account, though it might necessarily delay the payment.
The order appealed from is affirmed, with ten dollars costs.